Title: From Thomas Jefferson to James Madison, 15 June 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Philadelphia June 15. 97. A.M.
                    
                    My last was of the 8th. inst. I had inclosed you separately a paper giving an account of Buonaparte’s last great victory. Since that we recieve information that the preliminaries of peace were signed between France and Austria. Mr. Hammond will have arrived at Vienna too late to influence the terms. The victories lately obtained by the French on the Rhine were as splendid as Buonaparte’s. The mutiny on board the English fleet, tho allayed for the present has impressed that country with terror. King has written letters to his friends recommending a pacific conduct towards France ‘notwithstanding the continuance of her injustices.’ Volney is convinced France will not make peace with England, because it is such an opportunity for sinking her as she never had and may not have again. Buonaparte’s army would have to march 700. miles to Calais. Therefore it is imagined the armies of the Rhine will be destined for England.—The Senate yesterday rejected on it’s 2d reading their own bill for raising 4. more companies of light dragoons by a vote of 15. to 13. Their cost would have been about 120,000 D. a year. To-day the bill for manning the frigates and buying 9. vessels @ about 60,000 D. each, comes to it’s 3d. reading. Some flatter us we may throw it out. The trial will be in time to mention the issue herein. The bills for preventing our citizens from engaging in armed vessels of either party, and for prohibiting exportation of arms and ammunition have passed both houses. The fortification bill is before the Representatives still. It is thought by many that with all the mollifying clauses they can give it, it may perhaps be thrown out. They have a separate bill for manning the 3. frigates. But it’s fate is uncertain. These are probably the ultimate measures which will be adopted, if even these be adopted. The folly of the convocation of Congress at so inconvenient a season and an expence of 60,000 D. is now palpable to every body: or rather it is palpable that war was the object, since, that being out of the question, it is evident there is nothing else. However nothing less than the miraculous string of events which have taken place, towit the victories of the Rhine and Italy, peace with Austria, bankruptcy of England, mutiny in her fleet, and King’s writing letters recommending peace, could have cooled the fury of the British faction. Even all that will not prevent considerable efforts still in both houses to shew our teeth to France.—We had hoped to have risen this week. It is now talked of for the 24th. but it is impossible yet to affix a time. I think I cannot omit being at our court (July 3.) whether Congress rises or not. If so, I shall be with you on the Friday or Saturday preceding. I have a couple of pamphlets for you, Utrum  horum, and Paine’s agrarian justice, being the only things since Erskine which have appeared worth notice. Besides Bache’s paper there are 2. others now accomodated to country circulation. Gale’s (successor of Oswald) twice a week, without advertisements at 4. Dollars. His debates in Congress are the same with Claypole’s. Also Smith proposes to issue a paper once a week, of news only, and an additional sheet while Congress shall be in session, price 4. dollars.—The best daily papers now are Bradford’s compiled by Loyd, and Markland & Cary’s. Claypole’s you know. Have you remarked the pieces signed Fabius? They are written by John Dickinson.
                    P.M. The bill before the Senate for equipping the 3 frigates and buying 9. vessels of not more than 20. guns has this day passed on it’s 3d. reading by 16. against 13. The fortification bill before the representatives as amended in committee of the whole passed to it’s 3d. reading by 48. against 41. Adieu affectionately with my best respects to Mrs. Madison.
                